Citation Nr: 1210995	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of fracture of the left navicular with nonunion.

2.  Entitlement to an extraschedular rating in excess of 40 percent for residuals of fracture of the left navicular with nonunion.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was noted, however, that bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the extraschedular rating and TDIU issues in this case are more appropriately addressed as separate issues.  

The issues of entitlement to an extraschedular rating for residuals of fracture of the left navicular with nonunion and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.  

2.  The Veteran's left wrist disability more nearly approximates the criteria for unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of fracture of the left navicular with nonunion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.7, 4.20,  4.71a, Diagnostic Codes 5212, 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a September 2006 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the September 2006 correspondence.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

The Veteran's left wrist disability is rating under the provisions of Diagnostic Codes 5215-5212.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27 (2011).

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).  The evidence of record indicates that the Veteran is right hand dominant.

Diagnostic Code 5215 provides for evaluating limitation of motion of wrist.  Where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm in either the major or minor hand, a 10 percent rating is provided; this is the maximum schedular rating for limitation of wrist motion under this Code.  38 C.F.R. § 4.71a , Diagnostic Code 5215 (2011). 

A higher 20 percent rating requires favorable ankylosis of the wrist (minor) in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted for any other position, except favorable, and a 40 percent rating requires unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011). 

Under Diagnostic Code 5212, a disability rating of 10 percent is warranted where there is malunion of the radius (minor) with bad alignment.  A disability rating of 20 percent is warranted where there is nonunion of the radius in the upper half, and a disability rating of 20 percent is warranted where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  Finally, a maximum rating of 30 percent is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2011).

The rating criteria for evaluating degenerative arthritis is set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The Board notes that Diagnostic Code 5003 has maximum rating criteria of 20 percent, so the Veteran could not receive a higher rating under this code. 

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

In this case, in statements in support of his claim the Veteran asserted that he was unable to work because of a severe disability to his left wrist.  In his June 2008 VA Form 9 he stated his disability continued to worsen and that he needed at least a 50 or 60 percent rating to bridge the gap in his lost income.

VA treatment records dated in May 2006 revealed very limited range of motion secondary to pain.  A June 2006 report noted he stated he was unable to hold or grasp anything due to left wrist pain.  X-rays revealed scaphoid nonunion with advanced collapse.  VA examination in January 2007 revealed palmar flexion of approximately 30 degrees, dorsiflexion of 20 degrees, radial deviation of 0 degrees, and ulnar deviation of 20 degrees.  Pain free forearm supination was to 90 degrees and pronation was to 90 degrees.

VA examination in November 2010 revealed mild to moderate swelling about the left wrist with fibrosis to the radial side of the dorsal left wrist.  There was absence of extension and flexion due to fibrosis and deep swelling.  Muscle power was 2/5.  Localized pain was severe at the level of the navicular bone.  There was no left wrist motion due to ankylosis.  There was gross deformity of all five digits of the left hand secondary to a nonservice-connected stroke.  The diagnoses included severe degenerative arthritis to the left wrist radial side secondary to comminuted fracture and left navicular nonunion, severe nonunion to the left navicular bone, and severe left wrist ankylosis.  VA treatment records dated in August 2011 noted the Veteran's left hand was resting in flexion.  The treatment plan included wrist/finger extension Dynasplint to the left upper extremity and a continued home exercise program.  

Based upon the evidence of record, the Board finds the Veteran's service-connected left wrist disability is essentially manifested by symptoms analogous to unfavorable ankylosis in any degree of palmar flexion.  As noted on most recent VA examination, there is severe ankylosis of the wrist; absence of extension and flexion due to fibrosis and deep swelling; severe localized pain; severe degenerative arthritis; severe nonunion of the left navicular bone, and as noted in August 2011, the Veteran's left wrist rests in flexion.  This is the maximum schedular evaluation available for a minor wrist under the Rating Schedule.  There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Further, while the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the Board finds that the reported symptoms are consistent with the assigned schedular rating.  Therefore, the Board finds that the evidence supports the assignment of a 40 percent rating for the Veteran's service-connected left wrist disability.  See also, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a 40 percent rating for residuals of fracture of the left navicular with nonunion is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, the Veteran contends that he is unemployable due to his left wrist disability.  He has asserted that he is unable to work in his previous occupation as a cement mason and that there were no desk jobs that paid what he made in that profession.  In his October 2006 VA Form 21, 8940, Veteran's Application For Increased Compensation Based On Unemployability, he reported that he had completed three years of college education and that he had worked as a cement mason for over 35 years.  VA records show his present combined service-connected disability rating is 40 percent pursuant to the Board's decision this date.

Social Security Administration (SSA) records show disability benefits were established from February 2004 for a history of navicular fracture of the left wrist.  VA examination in January 2007 noted the Veteran had left wrist arthritis and that limited motion prevented use of the left arm for any type of physical labor such that his only employment option would be a job requiring strictly one arm.  It was noted that with his background and education this did not seem to be a viable option.  A November 2010 VA examination report noted the Veteran had a stroke in 2008 that also affected his left upper extremity with residual weakness.  

Based upon the evidence of record, the Board finds the evidence suggests that referral for extraschedular consideration is in order in this case as there is an indication that the Veteran's service-connected left wrist disability may result in marked interference with his employment, and there is evidence that he may be unable to secure and follow a substantially gainful occupation as a result of this disability.  The Veteran is presently assigned a schedular 40 percent rating which reflects the degree of impairment contemplated for unfavorable ankylosis of a minor wrist.  The January 2007 VA examiner's opinion, however, suggests that the Veteran's service-connected disability represents an exceptional disability picture for him such that the available schedular evaluations for that service-connected disability are inadequate.  The schedular 40 percent evaluation may not contemplate the marked interference with employment due to this disability found by the examiner.  The examiner further found that the Veteran's only employment option would be a job requiring strictly one arm which did not seem to be a viable option given his background and education.  Therefore, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration for a service-connected left wrist disability and for extraschedular rating consideration for a TDIU is required.

As to the Veteran's claim for a higher or total rating based upon unemployability as a result of his service-connected left wrist disability, the Board finds these matters must be referred the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additionally indicated development, the Veteran's claim for a higher or total rating based upon unemployability as a result of his service-connected left wrist disability must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular rating consideration for a service-connected left wrist disability and for extraschedular rating consideration for a TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


